Third District Court of Appeal
                               State of Florida

                         Opinion filed June 23, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D20-1941
                 Lower Tribunal Nos. F12-27087 & F13-2506
                            ________________


                               Carrie Jones,
                                 Appellant,

                                     vs.

                           Mark Inch, etc., et al.,
                                Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Lourdes
Simon, Judge.

     Carrie Jones, in proper person.

    Ashley Moody, Attorney General, and David Llanes, Assistant Attorney
General, for appellee The State of Florida.


Before LOGUE, SCALES and LOBREE, JJ.

     PER CURIAM.

     Affirmed.